[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court finds the issues for the plaintiff as to liability. The defendant was negligent in the inspection and maintenance of its store entrance before December 27, 1991, and that negligence caused the plaintiff to fall in the doorway, striking her knees to the floor on that date. The plaintiff suffered an injury to her left knee which is permanent because of the jagged metal door sill that caught her sneaker The court awards her $4,800.00 in economic damages and $25,000.00 in non-economic damages. The total damages are $29,800.00.
McDONALD, J.